Detailed Action
Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Action is in reply to the Amendment filed on 10/26/2020. 
Claims 1-3 and 5-21 are currently pending and have been examined.

Claim Objection
Claim 8 is objected to because of the following informalities: It appears that Applicant inadvertently removed too much of the claim in amendment, as “the …receives telecommunication services” cannot be understood. For the purposes of this examination, in light of the language of other amendments, the claim is being interpreted to read “the user devices of the particular user”.
Appropriate correction is required.

Claim Rejection - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3 and 5-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
	
First, it is determined whether the claims are directed to a statutory category of invention. See MPEP 2106.03(II). In the instant case, claims 1-3, 5-8, and 21 are directed to an article of manufacture, claims 9-18 are Alice/Mayo test (Step 1: YES). 

The claims are then analyzed to determine if the claims are directed to a judicial exception. See MPEP 2106.04. In determining whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong 1 of Step 2A), as well as analyzed to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of the judicial exception (Prong 2 of Step 2A).  See 2019 Revised Patent Subject Matter Eligibility Guidance.  
	Taking claim 1 as representative, claim 1 recites at least the following limitations that are believed to recite an abstract idea:
receiving, from a user, data indicating that the particular user consents to collection of first user behavior data and second user behavior data; 
determining a location of a user; 
based on the location of the user, generating an instruction to collect the first user behavior data and bypass collecting the second user behavior data; 
transmitting, to the user, the instruction to collect the first user behavior data and bypass collecting the second user behavior data; 
receiving, from the user, the first user behavior data in response to the instruction to collect the first user behavior data and bypass collecting the second user behavior data; 
predicting that the particular user desires to obtain a product or a service from a specific vendor based on the first user behavior data; 
triggering a system to prompt the particular user to confirm that the particular user requests to proceed with obtaining the product or the service from the specific vendor; 
notifying the specific vendor to provide the product or the service to the particular user in response to receiving a confirmation from the particular user that the particular user requests to proceed with obtaining the product or the service; and 
canceling obtaining the product or the service from the specific vendor for the particular user in response to receiving a denial that the particular user desires to obtain the product or the service.
Alice/Mayo test, claims 1, 9, and 19 recite an abstract idea (Step 2A, Prong One: YES).
Under Prong Two of Step 2A of the Alice/Mayo test, the recitation of various additional elements within the claim are acknowledged, such as non-transitory computer-readable media storing computer-readable instructions, processors, a machine learning algorithm, applications, and a user device. Independent Claim 9 recites the further additional elements of wireless carrier network. Independent claim 19 recites the further additional elements of a memory including a plurality of computer-executable components. These additional elements are described at a high level in Applicant’s specification without any meaningful detail about their structure or configuration. As such, these computer-related limitations are not found to be sufficient to integrate the abstract idea into a practical application. Although these additional computer-related elements are recited, claims 1, 9, and 19 merely invokes such additional elements as a tool to perform the abstract idea. Implementing an abstract idea on a generic computer is not indicative of integration into a practical application. Similar to the limitations of Alice, claims 1, 9, and 19 merely recite a commonplace business method (i.e., recommendations and facilitating purchasing) being applied on a general purpose computer. See MPEP 2106.05(f). Furthermore, claims 1, 9, and 19 generally link the use of the abstract idea to a particular technological environment or field of use. The courts have identified various examples of limitations as merely indicating a field of use/technological environment in which to apply the abstract idea, such as specifying that the abstract idea of monitoring audit log data relates to transactions or activities that are executed in a computer environment, because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer (see FairWarning v. Iatric Sys.). Likewise, 1, 9, and 19 specifying that the abstract idea of providing relevant information is executed in a computer environment merely indicates a field of use in which to apply the abstract idea because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer. As such, under Prong Two of Step 2A of the Alice/Mayo test, when considered both individually and as a whole, the limitations of claims 1, 9, and 19 are not indicative of integration into a practical application (Step 2A, Prong Two: NO).


Next, under Step 2B, the claims are analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract idea. See MPEP 2106.05. The instant claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for at least the following reasons.
Returning to claim 1, the recitation of various additional elements within the claim are acknowledged, such as non-transitory computer-readable media storing computer-readable instructions, processors, a machine learning algorithm, applications, and a user device. Independent Claim 9 recites the further additional elements of wireless carrier network. Independent claim 19 recites the further additional elements of a memory including a plurality of computer-executable components. As discussed above with respect to Prong Two of Step 2A, although additional computer-related elements are recited, claims 1, 9, and 19 merely invoke such additional elements as a tool to perform the abstract idea.  See MPEP 2106.05(f). Furthermore, as discussed above with respect to Prong Two of Step 2A, claims 1, 9, and 19 merely recite the additional elements in order to further define the field of use of the abstract idea, therein attempting to generally link the use of the abstract idea to a particular technological environment, such as the Internet or computing networks (see Ultramercial, Inc. v. Hulu, LLC. (Fed. Cir. 2014); Bilski v. Kappos (2010); MPEP 2106.05(h)). Similar to FairWarning v. Iatric Sys., claims 1, 9, and 19 specifying that the abstract idea of recommendations and facilitating purchasing is executed in a computer environment merely indicates a field of use in which to apply the abstract idea because this requirement merely limits the claim to the computer field, i.e., to execution on a generic computer. 
Even when considered as an ordered combination, the additional elements of claims 1, 9, and 19 do not add anything that is not already present when they are considered individually. In Alice Corp., the Court considered the additional elements “as an ordered combination,” and determined that “the computer components…‘[a]dd nothing…that is not already present when the steps are considered separately’ and simply recite intermediated settlement as performed by a generic computer.” Id. (citing Mayo, 566 U.S. at 79, 101 USPQ2d at 1972). Similarly, viewed as a whole, claims 1, 9, and 19 simply convey the abstract idea itself facilitated by generic computing components. Therefore, under Step 2B of the Alice/Mayo test, there are no meaningful limitations in claims 1, 9, and 

Dependent claims 2-3, 58, 10-18, and 20-21, when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. 101 because they do not add “significantly more” to the abstract idea. More specifically, dependent claims 2-8, 10-18, and 20 further fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite commercial interactions. Dependent claims 3, 7, 10, 11, 13, 14, 15, 18, and 20-21 do not include further additional elements. Under Prong Two of Step 2A, the limitations of dependent claims 3, 7, 10, 11, 13, 14, 15, 18, and 20-21, when considered both individually and as a whole, are not indicative of integration into a practical application for at least similar reasons as discussed above. Dependent claims 2, 5, 6, 8, 12, 16, and 17 further recite additional elements, such as biometric data, sensor data provided by sensors, Global Positioning System (GPS) geolocation data, camera image data, video data, compass reading data, accelerometer data, a wireless carrier network, and a blockchain. Similar to the discussion above under Prong Two of Step 2A, although these additional computer-related elements are recited, dependent claims 2, 5, 6, 8, 12, 16, and 17merely invoke such additional elements as a tool to perform the abstract idea. Implementing an abstract idea on a generic computer is not indicative of integration into a practical application. Furthermore, dependent claims 2, 5, 6, 8, 12, 16, and 17 generally link the use of the abstract idea to a particular technological environment or field of use. As such, under Prong Two of Step 2A of the Alice/Mayo test, when considered both individually and as a whole, the additional limitations of dependent claims 2, 5, 6, 8, 12, 16, and 17 are not indicative of integration into a practical application. Since the dependent claims recite an abstract idea and fail to integrate the abstract idea into a practical application, the dependent claims are “directed to” an abstract idea. Similar to the discussion above with respect to the independent claims, the dependent claims, analyzed individually and as an ordered combination, invoke such additional elements as a tool to perform the abstract idea and merely indicate a field of use in which to apply the abstract idea because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer, and therefore, do not amount to significantly more than the abstract idea itself. Accordingly, under the Alice/Mayo test, claims 1-3 and 5-21 are ineligible.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejection – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-7, and 21 are rejected under 35 U.S.C. 103) as being unpatentable over Kinsey, II et al (US 20140136443 A1), hereinafter Kinsey, in view of Tumanov et al (US 9477574 B2), hereinafter Tumanov.

	Regarding claim 1, Kinsey teaches one or more non-transitory computer-readable media storing computer-executable instructions that upon execution cause one or more processors to perform acts (Kinsey: [0032], [0225] – “an article of manufacture comprises a non-transitory machine-readable medium storing instructions that, when executed, configure one or more computers to perform operations” … “Method steps of the techniques described herein can be performed by one or more programmable processors executing one or more computer programs”) comprising: 
	receiving, from a user device of a particular user, data indicating that the particular user consents to collection of first user behavior data and second user behavior data (Kinsey: [0240], [0272], [0318] – “The system also can allow Customers 106 through 109 to set their Consumer Persona 119 settings to track their current location, e.g., accessible with mobile devices through a mobile network which uses information on the geographical position 
determining a location of a user device of the particular user (Kinsey: [0272], [0318] – “The system also can allow Customers 106 through 109 to set their Consumer Persona 119 settings to track their current location, e.g., accessible with mobile devices through a mobile network which uses information on the geographical position of the mobile device” … “The system communicates with the customer's device (e.g., a Smart phone, a Smart watch, Smart glasses, a portable computer, a tablet computer, etc.) in order to monitor its location”);
generating an instruction to collect the first user behavior data; transmitting, to the user device of the particular user, the instruction to collect the first user behavior data; receiving, from the user device of the particular user, the first user behavior data in response to the instruction to collect the first user behavior data (Kinsey: [0318] –  “The system communicates with the customer's device (e.g., a Smart phone, a Smart watch, Smart glasses, a portable computer, a tablet computer, etc.) in order to monitor its location for a period of time before the appointment (e.g., 5 minutes before, 15 minutes before, 30 minutes before, 1 hour before, 3 hours before, and so on) (Step 403). Based on the current time (as applicable to the time Zone of the customer and/or merchant), the current location of the customer device, and the location of the merchant, the Marketplace Server 100 estimates when the customer will arrive at the merchant's location (Step 405).” – It is understood that the communication/instruction must be generated & transmitted to the user device in order to instruct the user device to provide user location data.);
predicting, using a machine learning algorithm, that the particular user desires to obtain a product or a service from a specific vendor based the first user behavior data (Kinsey: [0227], [0240], [0272], [0309-0312], [0354], Figure 3 – “the system can reference attributes in the customer's Consumer Persona 119 and Appointment Data 118 (e.g., gender, age, when the customer's last haircut was), evaluate the customer's attributes in conjunction with learned data based on attributes of other customers stored in the system (e.g., customers of same gender, of similar age, historical frequency of haircut), and determine that the customer is likely to request a haircut appointment in the near future.” … “The Seller Matching Engine 101 can predict (using, e.g., machine learning, pattern matching, trained classifiers, and/or other techniques such as those described herein) which merchants meet a 
triggering an application on the user device to prompt the particular user to confirm that the particular user requests to proceed with obtaining the product or the service from the specific vendor (Kinsey: [0298], [0312-0313], Figure 3 – “The Marketplace Server 100 then schedules an appointment for the service on the customer's calendar and the merchants calendar in Appointment Data 118 (Step 307), and sends notifications …regarding the appointment to the customer's device” … “After providing notification information to the customer's device, the system waits to receive an indication that the appointment has been accepted (e.g., the customer can press an “Accept” button shown in the User Interface 120 on the customer's device, which notifies the system of the acceptance) (Step 311).” … “Communicating can refer to providing information to mobile and desktop communication applications to achieve the notification and communication objectives of the system.”); 
notifying the specific vendor to provide the product or the service to the particular user in response to receiving a confirmation from the particular user that the particular user requests to proceed with obtaining the product or the service (Kinsey: [0313-0314], Figure 3 – “after… customer acceptance of the appointment, the system waits to receive an indication that the appointment has been accepted by the merchant (Step 313).” … “The selected merchant …can be notified with updates … based on the customers actions.”); and 

but does not teach that the generating is based on the location of the user device of the particular user; or that the instruction includes an instruction to bypass collecting the second user behavior data.
However, Tumanov teaches methods for facilitating data collection and processing (Tumanov: Col. 4, lines 14-22), including:
the generating of the instruction being based on the location of the user device of the particular user and the instruction including an instruction to bypass collecting the second user behavior data (Tumanov: Col. 5, lines 36-39, 31-49, 59-65, Claim 6 – “control servers 118 allow for built-in support for enforcing privacy laws and organizational rules, including facilities for the following: … users from particular geographical location can be excluded if privacy laws at that location prohibit or restrict activity collection. … Consent rules which allows users 102 to have notice of the data collection within system 100 and choose whether to participate. Consent may take several forms: Opt-in consent where user 102 has to take an affirmative action before data is collected” … “collecting, by a processor, raw activity data related to said plurality of users from sources within said computer network  …regulating, by a processor, collection, … of said raw activity data related to said plurality of users from said sources based on at least one rule in a configuration table to generate user activity data on said computer network in compliance with at least one privacy law and/or at least one organizational privacy policy, …, wherein said at least one rule includes an exclusion rule that defines a subset of said plurality of users from whom collection of activity data is not allowed, said subset of said plurality of users being from a particular geographical location”).This known technique is applicable to the medium of Kinsey, as they share characteristics and capabilities, namely they are directed to user activity data collection and processing.  
It would have been recognized that applying the known technique of the generating of the instruction being based on the location of the user device of the particular user, and the instruction including an instruction to bypass collecting the second user behavior data, as taught by Tumanov, to the teachings of Kinsey would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the 

Regarding claim 5, Kinsey/Tumanov teach the one or more non-transitory computer-readable media of claim 1, wherein the user behavior data further includes at least one of user application inputs of the user to one or more applications on the user device or sensor data provided by one or more sensors of the user device (Kinsey: [0256], [0272] – “The Consumer Persona 119 can be structured as an archive and collection of all relevant information (e.g., attributes) concerning a consumer. Consumers can choose to input everything about themselves”).

Regarding claim 6, Kinsey/Tumanov teach the one or more non-transitory computer-readable media of claim 5, wherein the sensor data includes at least one of Global Positioning System (GPS) geolocation data, camera image data, video data, compass reading data, or accelerometer data (Kinsey: [0272], Table 1 – “The system also can allow Customers 106 through 109 to set their Consumer Persona 119 settings to track their current location, e.g., accessible with mobile devices through a mobile network which uses information on the geographical position of the mobile device” – As seen in Table 1, Kinsey is defining location as GPS coordinates.).

Regarding claim 7, Kinsey/Tumanov teach the one or more non-transitory computer-readable media of claim 1, wherein the service includes an automated service provided by a machine or a service that is provided by a human service provider (Kinsey: [0014] – “a service is one of car repair, car maintenance, doctor visit, exercise class, training, haircut, and spa appointment.”).

Regarding claim 21, Kinsey/Tumanov teach the one or more non-transitory computer-readable media of claim 1, wherein predicting that a particular user desires to obtain a product or a service from the specific vendor is based on the first user behavior data and not based on the second user behavior (Tumanov: Col. 5, lines 46-48 – “users from particular geo graphical location can be excluded if privacy laws at that location prohibit or restrict 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Kinsey with Tumanov for the reasons identified above with respect to claim 1. 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kinsey/Tumanov, in view of Van Os et al (US 20150348001 A1), hereinafter Van Os.

Regarding claim 2, Kinsey/Tumanov teach the one or more non-transitory computer-readable media of claim 1, but does not specifically teach that the acts further comprise determining that the particular user is authorized to obtain the product or the service from the specific vendor based on biometric data obtained by the application on the user device, and wherein the notifying includes notifying the specific vendor in response to receiving the confirmation and an indication from the application that the user is authorized to obtain the product or the service from the specific vendor. However, Van Os teaches systems and methods in which a purchase recommendation is provided (Van Os: Abstract), including determining that the particular user is authorized to obtain the product or the service from the specific vendor based on biometric data obtained by the application on the user device, and wherein the notifying includes notifying the specific vendor in response to receiving the confirmation and an indication from the application that the user is authorized to obtain the product or the service from the specific vendor (Van Os: [0243], [0247] – “In response to detecting presence of the field 2002 generated by the contactless payment transaction terminal 2000, the device determines whether authorization to proceed with a payment transaction is provided. For example, the device determines whether …the user is currently authorizing the device to proceed with the payment transaction (e.g., the user has placed a finger on a fingerprint sensor for authorization).” … “In accordance with a determination that authorization to proceed with the payment transaction has been provided …the device proceeds with the payment transaction with the contactless payment transaction terminal 2000 (e.g., transmitting an identifier such as a PAN to the contactless payment transaction terminal 2000 for use in completing the payment transaction).”). This known technique is applicable to the apparatus of Kinsey/Tumanov as they share characteristics and capabilities, namely they are directed to purchase recommendations.  
.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kinsey/Tumanov, in view of Weber et al (US 20150178788 A1), hereinafter Weber.

Regarding claim 3, Kinsey/Tumanov teach the one or more non-transitory computer-readable media of claim 1, but does not specifically teach that the acts further comprise receiving a predetermined fee or a predetermined percentage of a payment made by the particular user for the product or the service following the specific vendor providing the product or the service to the particular user. However, Weber teaches a method of operating a recommendation system (Weber: Abstract), including receiving a predetermined fee or a predetermined percentage of a payment made by the particular user for the product or the service following the specific vendor providing the product or the service to the particular user (Weber: [0044] – “If the user selects the inline advertisement for an unsubscribed streaming media item or service, such as by electing to subscribe or start a trial subscription, to rent or purchase a streaming media item, or another such indication of selection, the media recommendation service may initiate a user transaction with the unsubscribed streaming media service to complete the indicated user request. … and media recommendation service 302 is compensated as the referrer of the transaction, such as by receiving an advertising fee, a percentage of a purchase, or a fee for users who initiate a trial 
It would have been obvious to one of ordinary skill in the art to include in the method, as taught by Kinsey/Tumanov, the ability for receiving a predetermined fee or a predetermined percentage of a payment made by the particular user for the product or service following the specific vendor providing the product or the service to the particular user, as taught by Weber, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art at the time of filing to modify Kinsey/Tumanov to include the teachings of Weber, in order to maintain a recommendation engine that is operable to use known user preference information to generate recommendations (Weber: [0042]).

Claims 8-10, 16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kinsey/Tumanov, in view of Srinivasaraghavan (US 10362137 B2), hereinafter Srinivasaraghavan.

Regarding claim 8, Kinsey/Tumanov teach the one or more non-transitory computer-readable media of claim 1, wherein the user device of the particular user receives telecommunication services from a wireless carrier network (Kinsey: [0229] – “A communications network can connect the devices with one or more servers and/or with each other. The communication can take place over … wireless links (… GSM, CDMA, etc.)”), but does not teach that the machine learning algorithm is operated by the wireless carrier network. However, Srinivasaraghavan teaches a system for providing content recommendations to a user device (Srinivasaraghavan: Abstract), including that the machine learning algorithm is operated by the wireless carrier network (Srinivasaraghavan: Col. 4, lines 42-48; Col. 9, lines 56-58 – “users 170 may use the same app or have an account for a particular mobile video programming service that defines a content-based social network. For example, services such as G090 by Verizon and WATCHABLE by Comcast require an app and/or account that may be used to define a social network of users 170.” … “groups can be learned by Hebbian-based recommender 110 through the use of clustering and other unsupervised machine learning algorithms” – It is understood that the wireless carrier network of Verizon or Comcast is operating the recommendation system on their respective application. It is also understood that the 
It would have been obvious to one of ordinary skill in the art to include in the computer-readable medium, as taught by Kinsey/Tumanov, the ability for the machine learning algorithm to be operated by the wireless carrier network, as taught by Srinivasaraghavan, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art at the time of filing to modify Kinsey/Tumanov, to include the teachings of Srinivasaraghavan, in order to better implement features provided by a service provider (Srinivasaraghavan: Col. 4, lines 46-47).

Regarding claim 9, Kinsey/Tumanov teach a computer-implemented method, comprising: 
receiving, from a user device of a particular user, data indicating that the particular user consents to collection of first user behavior data and second user behavior data (Kinsey: [0240], [0272], [0318] – “The system also can allow Customers 106 through 109 to set their Consumer Persona 119 settings to track their current location, e.g., accessible with mobile devices through a mobile network which uses information on the geographical position of the mobile device” … “The collection of preferences and customer attributes within the Memory 105 is a separately identified memory component known as the Consumer Persona 119.” … “Based on the current time (as applicable to the time Zone of the customer and/or merchant), the current location of the customer device, and the location of the merchant, the Marketplace Server 100 estimates when the customer will arrive at the merchant's location (Step 405).”);
	wherein the user device receives telecommunication services from a wireless carrier network (Kinsey: [0016] – “the customer device is one of a Smartphone, a Smart watch, Smart glasses, a portable computer, and a tablet computer.” –It is understood that at least a smartphone receives telecommunication services from a wireless carrier network.);
determining a location of a user device of the particular user (Kinsey: [0272], [0318] – “The system also can allow Customers 106 through 109 to set their Consumer Persona 119 settings to track their current location, e.g., accessible with mobile devices through a mobile network which uses information on the geographical position of the 
generating an instruction to collect the first user behavior data; transmitting, to the user device of the particular user, the instruction to collect the first user behavior data; receiving, from the user device of the particular user, the first user behavior data in response to the instruction to collect the first user behavior data (Kinsey: [0318] –  “The system communicates with the customer's device (e.g., a Smart phone, a Smart watch, Smart glasses, a portable computer, a tablet computer, etc.) in order to monitor its location for a period of time before the appointment (e.g., 5 minutes before, 15 minutes before, 30 minutes before, 1 hour before, 3 hours before, and so on) (Step 403). Based on the current time (as applicable to the time Zone of the customer and/or merchant), the current location of the customer device, and the location of the merchant, the Marketplace Server 100 estimates when the customer will arrive at the merchant's location (Step 405).” – It is understood that the communication/instruction must be generated & transmitted to the user device in order to instruct the user device to provide user location data.);
predicting, using a machine learning algorithm, that the particular user desires to obtain a product or a service based on the first user behavior data (Kinsey: [0222], [0227], [0229], [0264], [0272], [0309], [0354], Figure 3 – “the system can reference attributes in the customer's Consumer Persona 119 and Appointment Data 118 (e.g., gender, age, when the customer's last haircut was), evaluate the customer's attributes in conjunction with learned data based on attributes of other customers stored in the system (e.g., customers of same gender, of similar age, historical frequency of haircut), and determine that the customer is likely to request a haircut appointment in the near future.” …  “the Marketplace Server 100 obtains various attributes for a particular customer (e.g., identification attributes, preference attributes, asset attributes, and/or task attributes, as described herein) (Step 801). The customer attributes can be obtained from the Consumer Persona 119 via the Buyer Matching Engine 102.” … “The system also can allow Customers 106 through 109 to set their Consumer Persona 119 settings to track their current location, e.g., accessible with mobile devices through a mobile network which uses information on the geographical position of the mobile device” … “a customer … device includes a web browser, native application, or both, that facilitates execution of the functionality described herein.” … “Among the primary benefits of the User Interface 120 is the design of a single log-in to reach the network, i.e., the marketplace. For consumers/users, this design enables each and every one to reach all of the merchants on the network” … “A communications network can connect the devices 
sending, via a matching platform, a request for bids from multiple vendors of the product or the service desired by the particular user (Kinsey: [0246-0247], [0257] – “The various attributes in the Merchant Profile 117 can include … the services offered, the price list for the services” … “The Merchant Profile Persona 117 is structured as an archive and collection of all relevant information (e.g., attributes) concerning a merchant. Merchants can use this feature of the system to register relevant information in the marketplace. For example, a merchant can desire to input as much information about their business as they can” … “the Seller Matching Engine 101 operates as a filtration between the Merchant 111-114 and the Market place Server 100.” – It is understood that the merchants’ ability to input information into their Merchant Profile necessitates a request or granting of permission to do so.); 
transmitting, via the matching platform, one or more bids from at least one vendor for providing the product or the service to the user device for presentation by an application on the user device, the one or more bids being submitted by the at least one vendor in response to the request for bids (Kinsey: [0298], [0312-0313], [0356] – “For the merchants that are predicted as likely to provide the service to the customer, the system obtains cost information … Once the information is processed into a convenient form, it is provided to the customer's device for viewing and/or further analysis (Step 811).” … “The Marketplace Server 100 then schedules an appointment for the service on the customer's calendar and the merchants calendar in Appointment Data 118 (Step 307), and sends notifications …regarding the appointment to the customer's device” … “After providing notification information to the customer's device, the system waits to receive an indication that the appointment has been accepted (e.g., the customer can press an “Accept” button shown in the User Interface 120 on the customer's device, which notifies the system of the acceptance) (Step 311).” … “Communicating can refer to providing information to mobile and desktop communication applications to achieve the notification and communication objectives of the system.”);); and 
notifying, via the matching platform, a specific vendor that submitted a bid to provide the product or the service to the particular user in response to a selection of the bid via the application on the user device (Kinsey: [0313-0314], Figure 3 – “after… customer acceptance of the appointment, the system waits to receive an indication 
but does not teach that the generating is based on the location of the user device of the particular user; or that the instruction includes an instruction to bypass collecting the second user behavior data.
However, Tumanov teaches methods for facilitating data collection and processing (Tumanov: Col. 4, lines 14-22), including:
the generating of the instruction being based on the location of the user device of the particular user and the instruction including an instruction to bypass collecting the second user behavior data (Tumanov: Col. 5, lines 36-39, 31-49, 59-65, Claim 6 – “control servers 118 allow for built-in support for enforcing privacy laws and organizational rules, including facilities for the following: … users from particular geographical location can be excluded if privacy laws at that location prohibit or restrict activity collection. … Consent rules which allows users 102 to have notice of the data collection within system 100 and choose whether to participate. Consent may take several forms: Opt-in consent where user 102 has to take an affirmative action before data is collected” … “collecting, by a processor, raw activity data related to said plurality of users from sources within said computer network  …regulating, by a processor, collection, … of said raw activity data related to said plurality of users from said sources based on at least one rule in a configuration table to generate user activity data on said computer network in compliance with at least one privacy law and/or at least one organizational privacy policy, …, wherein said at least one rule includes an exclusion rule that defines a subset of said plurality of users from whom collection of activity data is not allowed, said subset of said plurality of users being from a particular geographical location”).This known technique is applicable to the medium of Kinsey, as they share characteristics and capabilities, namely they are directed to user activity data collection and processing.  
It would have been recognized that applying the known technique of the generating of the instruction being based on the location of the user device of the particular user, and the instruction including an instruction to bypass collecting the second user behavior data, as taught by Tumanov, to the teachings of Kinsey would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar media.  Further, including that the generating of the instruction is based on the location of the user device of the particular user, and the instruction includes an instruction to bypass collecting the second user behavior data, as taught by Tumanov, into the computer-readable medium of Kinsey 
However, Kinsey/Tumanov do not specifically teach that the matching platform and machine learning algorithm are of the wireless carrier network. [Examiner Note: “of” in this context is being interpreted to mean belonging to/operated by”.] However, Srinivasaraghavan teaches a system for providing content recommendations to a user device (Srinivasaraghavan: Abstract), including that the matching platform and machine learning algorithm are of the wireless carrier network (Srinivasaraghavan: Col. 4, lines 42-48; Col. 9, lines 56-58 – “users 170 may use the same app or have an account for a particular mobile video programming service that defines a content-based social network. For example, services such as G090 by Verizon and WATCHABLE by Comcast require an app and/or account that may be used to define a social network of users 170.” … “groups can be learned by Hebbian-based recommender 110 through the use of clustering and other unsupervised machine learning algorithms” – It is understood that the wireless carrier network of Verizon or Comcast is operating the recommendation system and algorithm therein on their respective application. It is also understood that the reference is assigned to Verizon, and it is recognized that the system could be operated by the assignee of the patent.).
It would have been obvious to one of ordinary skill in the art to include in the computer-readable medium, as taught by Kinsey/Tumanov, the ability for the matching platform and machine learning algorithm are of the wireless carrier network, as taught by Srinivasaraghavan, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art at the time of filing to modify Kinsey/Tumanov, to include the teachings of Srinivasaraghavan, in order to better implement features provided by a service provider (Srinivasaraghavan: Col. 4, lines 46-47).

Regarding claim 10, Kinsey/Tumanov / Srinivasaraghavan teaches the computer-implemented method of claim 9, further comprising: 
triggering the application on the user device to prompt the particular user to confirm that the particular user requests to proceed with obtaining the product or the service from the specific vendor (Kinsey: [0298], [0312-0313], Figure 3 – “The Marketplace Server 100 then schedules an appointment for the service on the customer's calendar 
canceling obtaining the product or the service from the specific vendor for the particular user in response to receiving a denial that the particular user desires to obtain the product or the service from the specific vendor (Kinsey: [0313], Figure 3 – “the customer can fully decline the appointment (e.g., haircut not needed at this time) (Option 311a); decline to use the suggested merchant (a different merchant can then be suggested) (Option 311b); or decline the Suggested appointment time or date (a different appointment time/date can then be suggested to the parties) (Option 311c).”).  

Regarding claim 16, Kinsey/Tumanov / Srinivasaraghavan teaches the computer-implemented method of claim 9, wherein the user behavior data further includes at least one of user application inputs of the user to one or more applications on the user device or sensor data provided by one or more sensors of the user device, the sensor data including at least one of Global Positioning System (GPS) geolocation data, camera image data, video data, compass reading data, or accelerometer data (Kinsey: [0272], Table 1 – “The system also can allow Customers 106 through 109 to set their Consumer Persona 119 settings to track their current location, e.g., accessible with mobile devices through a mobile network which uses information on the geographical position of the mobile device” – As seen in Table 1, Kinsey is defining location as GPS coordinates.).  

Regarding claim 18, Kinsey/Tumanov /Srinivasaraghavan teaches the computer-implemented method of claim 9, wherein the service includes an automated service provided by a machine or a service that is provided by a human service provider (Kinsey: [0014] – “a service is one of car repair, car maintenance, doctor visit, exercise class, training, haircut, and spa appointment.”). 

Regarding claim 19, Kinsey discloses a system, comprising: 

receiving, from a user device of a particular user, data indicating that the particular user consents to collection of first user behavior data and second user behavior data (Kinsey: [0240], [0272], [0318] – “The system also can allow Customers 106 through 109 to set their Consumer Persona 119 settings to track their current location, e.g., accessible with mobile devices through a mobile network which uses information on the geographical position of the mobile device” … “The collection of preferences and customer attributes within the Memory 105 is a separately identified memory component known as the Consumer Persona 119.” … “Based on the current time (as applicable to the time Zone of the customer and/or merchant), the current location of the customer device, and the location of the merchant, the Marketplace Server 100 estimates when the customer will arrive at the merchant's location (Step 405).”);
determining a location of a user device of the particular user (Kinsey: [0272], [0318] – “The system also can allow Customers 106 through 109 to set their Consumer Persona 119 settings to track their current location, e.g., accessible with mobile devices through a mobile network which uses information on the geographical position of the mobile device” … “The system communicates with the customer's device (e.g., a Smart phone, a Smart watch, Smart glasses, a portable computer, a tablet computer, etc.) in order to monitor its location”);
generating an instruction to collect the first user behavior data; transmitting, to the user device of the particular user, the instruction to collect the first user behavior data; receiving, from the user device of the particular user, the first user behavior data in response to the instruction to collect the first user behavior data (Kinsey: [0318] –  “The system communicates with the customer's device (e.g., a Smart phone, a Smart watch, Smart glasses, a portable computer, a tablet computer, etc.) in order to monitor its location for a period of time before the appointment (e.g., 5 minutes before, 15 minutes before, 30 minutes before, 1 hour before, 3 hours before, and so on) (Step 403). Based on the current time (as applicable to the time Zone of the customer and/or merchant), the current 
predicting, using a prediction engine of a wireless carrier network,  that the particular user desires to obtain a product or a service from a specific vendor based on the first user behavior data (Kinsey: [0227], [0240], [0272], [0309-0312], [0354], Figure 3 – “the system can reference attributes in the customer's Consumer Persona 119 and Appointment Data 118 (e.g., gender, age, when the customer's last haircut was), evaluate the customer's attributes in conjunction with learned data based on attributes of other customers stored in the system (e.g., customers of same gender, of similar age, historical frequency of haircut), and determine that the customer is likely to request a haircut appointment in the near future.” … “The Seller Matching Engine 101 can predict (using, e.g., machine learning, pattern matching, trained classifiers, and/or other techniques such as those described herein) which merchants meet a threshold probability of being selected by the customer to provide the service (e.g., more than 50% likely, more than 70% likely, more than 90% likely, etc.) (Step 303).” … “the learned data on merchants and/or other customers allows the system to predict whether the customer is likely to select a particular merchant for scheduling his haircut appointment.” … “Following the merchant prediction described above, a merchant is selected …based on one or more criteria (Step 305).” … “the Marketplace Server 100 obtains various attributes for a particular customer (e.g., identification attributes, preference attributes, asset attributes, and/or task attributes, as described herein) (Step 801). The customer attributes can be obtained from the Consumer Persona 119 via the Buyer Matching Engine 102.” … “The Buyer Matching Engine 102 can be adapted to filter service need requests from the Consumers 106-109 based on the individual details and data, preferences, history information, and other attributes that the Consumers 106-109 enter and/or that is collected in the operations of the system.” … “The system also can allow Customers 106 through 109 to set their Consumer Persona 119 settings to track their current location, e.g., accessible with mobile devices through a mobile network which uses information on the geographical position of the mobile device” … “a customer … device includes a web browser, native application, or both, that facilitates execution of the functionality described herein.”); 
triggering an application on the user device to prompt the particular user to confirm that the particular user requests to proceed with obtaining the product or the service from the specific vendor (Kinsey: [0298], [0312-0313], Figure 3 – “The Marketplace Server 100 then schedules an appointment for the service on the customer's calendar 
prompting the application on the user device to notify the particular user to obtain the product or the service from the specific vendor at a particular time or at a particular location (Kinsey: [0313-0314], Figure 3 – “after… customer acceptance of the appointment, the system waits to receive an indication that the appointment has been accepted by the merchant (Step 313).” … “The selected merchant …can be notified with updates … based on the customers actions.”); and 
canceling obtaining the product or the service from the specific vendor for the particular user in response to receiving a denial that the particular user desires to obtain the product or the service (Kinsey: [0313], Figure 3 – “the customer can fully decline the appointment (e.g., haircut not needed at this time) (Option 311a); decline to use the suggested merchant (a different merchant can then be suggested) (Option 311b); or decline the Suggested appointment time or date (a different appointment time/date can then be suggested to the parties) (Option 311c).”),
but does not teach that the generating is based on the location of the user device of the particular user; or that the instruction includes an instruction to bypass collecting the second user behavior data.
However, Tumanov teaches methods for facilitating data collection and processing (Tumanov: Col. 4, lines 14-22), including:
the generating of the instruction being based on the location of the user device of the particular user and the instruction including an instruction to bypass collecting the second user behavior data (Tumanov: Col. 5, lines 36-39, 31-49, 59-65, Claim 6 – “control servers 118 allow for built-in support for enforcing privacy laws and organizational rules, including facilities for the following: … users from particular geographical location can be excluded if privacy laws at that location prohibit or restrict activity collection. … Consent rules which allows users 102 to have notice of the data collection within system 100 and choose whether to participate. Consent may take several forms: Opt-in consent where user 102 has to take an affirmative action before data is collected” … “collecting, by a processor, raw activity data related to said plurality of users from sources within said computer network  …regulating, by a processor, collection, … of said raw activity data related to said plurality of users from said sources based on at least one rule in a configuration table to generate user activity data on said computer network in compliance with at least one privacy law and/or at least one organizational privacy policy, …, wherein 
It would have been recognized that applying the known technique of the generating of the instruction being based on the location of the user device of the particular user, and the instruction including an instruction to bypass collecting the second user behavior data, as taught by Tumanov, to the teachings of Kinsey would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar media.  Further, including that the generating of the instruction is based on the location of the user device of the particular user, and the instruction includes an instruction to bypass collecting the second user behavior data, as taught by Tumanov, into the computer-readable medium of Kinsey would have been recognized by those of ordinary skill in the art as resulting in an improved collection of data while complying with applicable privacy laws and regulations (Tumanov: Col. 2, lines 45-46).
However, Kinsey/Tumanov do not specifically teach that the prediction engine is of a wireless carrier network. However, Srinivasaraghavan teaches a system for providing content recommendations to a user device (Srinivasaraghavan: Abstract), including that the prediction engine is of a wireless carrier network (Srinivasaraghavan: Col. 4, lines 42-48; Col. 9, lines 56-58 – “users 170 may use the same app or have an account for a particular mobile video programming service that defines a content-based social network. For example, services such as G090 by Verizon and WATCHABLE by Comcast require an app and/or account that may be used to define a social network of users 170.” … “groups can be learned by Hebbian-based recommender 110 through the use of clustering and other unsupervised machine learning algorithms” – It is understood that the wireless carrier network of Verizon or Comcast is operating the recommendation system and algorithm therein on their respective application. It is also understood that the reference is assigned to Verizon, and it is recognized that the system could be operated by the assignee of the patent.).
It would have been obvious to one of ordinary skill in the art to include in the computer-readable medium, as taught by Kinsey/Tumanov, the ability for the prediction engine is of a wireless carrier network, as taught by Srinivasaraghavan, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art 
  
Regarding claim 20, Kinsey/Tumanov/Srinivasaraghavan teaches the system of claim 19, wherein the specific vendor is selected by the prediction engine of the wireless carrier network from a plurality of vendors that provide the product or the service (Kinsey: [0310], Figure 2 – “The Seller Matching Engine 101 can predict (using, e.g., machine learning, pattern matching, trained classifiers, and/or other techniques such as those described herein) which merchants meet a threshold probability of being selected by the customer to provide the service (e.g., more than 50% likely, more than 70% likely, more than 90% likely, etc.) (Step 303).” – It can also be seen in Figure 2 that there are a plurality of vendors.).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kinsey/Tumanov, in view of Srinivasaraghavan, and further in view of Seubert et al (US 20070150387 A1), hereinafter Seubert.

Regarding claim 11, Kinsey/Tumanov /Srinivasaraghavan teaches the computer-implemented method of claim 9, but does not teach that the sending includes sending the request for bids in response to receiving a confirmation from the particular user that the particular user requests to proceed with obtaining the product or the service. However, Seubert teaches a computer-implemented method of exchanging information associated with a request for quotation (Seubert: Claim 96), including sending the request for bids in response to receiving a confirmation from the particular user that the particular user requests to proceed with obtaining the product or the service (Seubert: Claims 96-97 – “generating an electronic message by a first application, … wherein the message comprises … information characterizing parties associated with a request for quotation” … “wherein the information is selected from a group comprising: a request from a buyer to a bidder to start a request for quotation process”). This known technique is applicable to the method of Kinsey/Tumanov/Srinivasaraghavan as they share characteristics and capabilities, namely they are directed to requesting and providing bids.  
It would have been recognized that applying the known technique of sending the request for bids in response to receiving a confirmation from the particular user that the particular user requests to proceed with .

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kinsey/Tumanov, in view of Srinivasaraghavan, and further in view of Van Os.

Regarding claim 12, Kinsey/Tumanov / Srinivasaraghavan teaches the computer-implemented method of claim 9, but does not specifically teach determining that the particular user is authorized to obtain the product or the service based on biometric data obtained by the application on the user device, and wherein the sending includes sending the request for 38 Attorney Docket No. TM.P0506USbids in response to receiving an indication from the application that the particular user is authorized to obtain the product or the service. However, Van Os teaches systems and methods in which a purchase recommendation is provided (Van Os: Abstract), including determining that the particular user is authorized to obtain the product or the service based on biometric data obtained by the application on the user device, and wherein the sending includes sending the request for 38 Attorney Docket No. TM.P0506USbids in response to receiving an indication from the application that the particular user is authorized to obtain the product or the service (Van Os: [0243], [0247] – “In response to detecting presence of the field 2002 generated by the contactless payment transaction terminal 2000, the device determines whether authorization to proceed with a payment transaction is provided. For example, the device determines whether …the user is currently authorizing the device to proceed with the payment transaction (e.g., the user has placed a finger on a fingerprint sensor for authorization).” … “In accordance with a determination that authorization to proceed with the payment transaction has been provided …the device proceeds with the payment transaction with the contactless payment transaction terminal 2000 (e.g., transmitting an identifier such as a PAN to the contactless payment transaction terminal 2000 for use in completing the payment transaction).”).  This known technique is 
It would have been recognized that applying the known technique of determining that the particular user is authorized to obtain the product or the service based on biometric data obtained by the application on the user device, and wherein the sending includes sending the request for 38 Attorney Docket No. TM.P0506USbids in response to receiving an indication from the application that the particular user is authorized to obtain the product or the service, as taught by Van Os, to the teachings of Kinsey/Tumanov/Srinivasaraghavan would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar computer-readable media.  Further, including that determining that the particular user is authorized to obtain the product or the service based on biometric data obtained by the application on the user device, and wherein the sending includes sending the request for 38 Attorney Docket No. TM.P0506USbids in response to receiving an indication from the application that the particular user is authorized to obtain the product or the service, as taught by Van Os, into the apparatus of Kinsey/Tumanov/Srinivasaraghavan would have been recognized by those of ordinary skill in the art as resulting in faster, more efficient methods and interfaces for making payment transactions. (Van Os: [0006]).

Claims 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kinsey/Tumanov/Srinivasaraghavan, in view of Weber.

Regarding claim 13, Kinsey/Tumanov/Srinivasaraghavan teaches the computer-implemented method of claim 9, but does not teach receiving a predetermined fee or a predetermined percentage of a payment made by the particular user for the product or service following the specific vendor providing the product or the service to the particular user. However, Weber teaches a method of operating a recommendation system (Weber: Abstract), including receiving a predetermined fee or a predetermined percentage of a payment made by the particular user for the product or service following the specific vendor providing the product or the service to the particular user (Weber: [0044] – “If the user selects the inline advertisement for an unsubscribed streaming media item or service, such as by electing to subscribe or start a trial subscription, to rent or purchase a streaming media item, or another such indication of selection, the media recommendation service may initiate a user transaction with the unsubscribed streaming media service to complete the indicated user request. … and media recommendation service 302 is 
It would have been obvious to one of ordinary skill in the art to include in the method, as taught by Kinsey/Tumanov/Srinivasaraghavan, the ability for receiving a predetermined fee or a predetermined percentage of a payment made by the particular user for the product or service following the specific vendor providing the product or the service to the particular user, as taught by Weber, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art at the time of filing to modify Kinsey/Tumanov/Srinivasaraghavan, to include the teachings of Weber, in order to maintain a recommendation engine that is operable to use known user preference information to generate recommendations (Weber: [0042]).

Claims 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kinsey/Tumanov/Srinivasaraghavan, and further in view of Butler (US 20140258042 A1), hereinafter Butler.

Regarding claim 14, Kinsey/Tumanov/Srinivasaraghavan teaches the computer-implemented method of claim 9, but does not teach collecting a periodic fee from at least one of the multiple vendors for access to the matching platform. However, Butler teaches a system and method for the advertising of real estate [products] (Butler: Abstract), which makes recommendations to buyers and sellers (Butler: [0046]), including teaching the step of collecting a periodic fee from at least one of the multiple vendors for access to the matching platform (Butler: [0042] – “a seller of a property with …is charged a monthly fee”).
It would have been obvious to one of ordinary skill in the art to include in the computer-implemented method, as taught by Kinsey/Tumanov/Srinivasaraghavan, the ability for collecting a periodic fee from at least one of the multiple vendors for access to the matching platform, as taught by Butler, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art at the time of filing to modify Kinsey/Tumanov/Srinivasaraghavan, to include the teachings of Butler, in order to pay for use of the application (Butler: [0050]), allowing it to facilitate the sale of properties/products (Butler: [0001]).

Claims 15 is are rejected under 35 U.S.C. 103 as being unpatentable over Kinsey/Tumanov/Srinivasaraghavan, and further in view of Bouzid et al (US 8953764 B2), hereinafter Bouzid.

Regarding claim 15, Kinsey/Tumanov/Srinivasaraghavan teaches the computer-implemented method of claim 9, but does not teach that the user behavior data includes a verbal communication of the particular user. However, Bouzid teaches applications for analyzing usage data and providing recommendations to the client device (Bouzid: Col. 12, lines 31-33), including that the user behavior data includes a verbal communication of the particular user (Col. 7, lines 26-30; Col. 17, lines 56-57 – “The user may interact with the recommendation engine 114 using voice…, and based on the interactions, the recommendation engine 114 may present the user with more recommendations, and store the interactions in the usage log 182.” … “The microphone button 412 is used by the user to talk to the conversation assistant 112.”). This known technique is applicable to the method of Kinsey/Tumanov/Srinivasaraghavan as they share characteristics and capabilities, namely they are directed to providing recommendations.  
It would have been recognized that applying the known technique of the user behavior data including a verbal communication of the particular user, as taught by Bouzid, to the teachings of Kinsey/Tumanov/Srinivasaraghavan would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods.  Further, including that the user behavior data includes a verbal communication of the particular user, as taught by Bouzid, into the method of Kinsey/Tumanov/Srinivasaraghavan would have been recognized by those of ordinary skill in the art as resulting in an improved ability for the client to communicate using media (e.g., voice) as needed for comprehensive, easily-understood communications (Bouzid: Col. 9, lines 52-55).



Claims 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kinsey/Tumanov/Srinivasaraghavan, and further in view of Chetlur et al (US 20190180329 A1), hereinafter Chetlur.

Regarding claim 17, Kinsey/Tumanov/Srinivasaraghavan teaches the computer-implemented method of claim 9, but does not teach that the matching platform includes a blockchain that stores transaction records of the 
It would have been obvious to one of ordinary skill in the art to include in the computer-implemented method, as taught by Kinsey/Tumanov/Srinivasaraghavan, the ability for the matching platform to include a blockchain that stores transaction records of the matching platform in a distributed and immutable manner, as taught by Chetlur, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art at the time of filing  to modify Kinsey/Tumanov/Srinivasaraghavan, to include the teachings of Chetlur, in order to secure an authentication of a transaction source (Chetlur: [0002]).

Response to Arguments
	Applicant’s arguments filed 10/26/2020 have been fully considered.

Claim Rejection – 35 U.S.C. § 101
Applicant argues (Remarks Page 1) that the claims recite “features that do not fall within one of the enumerated groupings of subject matter considered…to be an abstract idea,” making specific reference to the newly amended limitations of claim 1. Examiner respectfully disagrees. Except for the recitation of a user device, the receipt of user consent to data collection, determination of user location, and collection of data based on user location fall within Certain Methods of Organizing Human Activities. These limitations, and the claims as a whole, except for the recitation of computer-related elements at a high level of generality, can reasonably be performed by a human.



Applicant argues (Remarks Pages 12-13) that the claims are directed to a practical application, as they “seek[] to improve a mechanism for predicting user desires and does not seek to monopolize all techniques to analyze gathered data related to facilitating purchasing.” Examiner respectfully disagrees. As noted above, the limitations of the claims under their broadest reasonable interpretation, fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite fundamental economic practices, commercial interactions, and managing interactions between people. Any alleged improvement to predicting user desires constitutes a business improvement rather than a technological one, as the claims fail to demonstrate an improvement to the computer technology invoked to perform the claims.

Applicant further argues (Remarks Pages 13-14) that the claims provide “meaningful features and represent[] something significantly more” than the abstract idea. Applicant specifically argues that the features of the claims are not generic computer elements, with reference to DDR Holdings v Hotels.com. Applicant argues that the claims recite software that performs operations more than “generic computer functions.” Examiner respectfully disagrees. The limitations of the claims, except for the recitation of generic hardware, constitute generic computer functions, such as obtaining user consent for data collection, determining legality of data collection, collecting data, and making recommendation based thereon.
Applicant further argues that these limitations “constitute other meaningful features beyond generally linking …the judicial exception to a particular technological environment” and that the claims recite a solution to a technological problem, namely “preserving the security and privacy of the user” while performing the operations involved in predicting user desires. Examiner respectfully disagrees. Any alleged problem is a business problem rather than a technological one, and any alleged solution thereto fails to demonstrate a technological solution, as the 

Prior Art Rejections
Applicant argues that Claims 1 and 16 are patentable over the cited references in view of newly amended limitations. Examiner respectfully disagrees. While a Tumanov is relied upon to teach the generating of the instruction being based on the location of the user device of the particular user and the instruction including an instruction to bypass collecting the second user behavior data, Kinsey teaches receiving, from a user device of a particular user, data indicating that the particular user consents to collection of first user behavior data and second user behavior data; determining a location of a user device of the particular user; generating an instruction to collect the first user behavior data; transmitting, to the user device of the particular user, the instruction to collect the first user behavior data; and receiving, from the user device of the particular user, the first user behavior data in response to the instruction to collect the first user behavior data. Kinsey teaches receiving user consent to data collection, determining and tracking user location.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Feng et al (US 7207067 B2) teaches a system and method for enabling web services to enforce geographic-based data protection laws during data collection.
Fujioka (US 20150172296 A1) teaches methods for automated privacy law compliance, including obtaining user consent to data collection and prohibiting collection of data not allowed by location-based regulations.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on 571-272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.J.S./Examiner, Art Unit 3625  

/BRITTNEY N MILLER/Primary Examiner, Art Unit 3684